Exhibit 10.1

PLACEMENT AGENCY AGREEMENT

April 17, 2006

Roth Capital Partners, LLC

24 Corporate Plaza

Newport Beach, CA 92660

Taglich Brothers, Inc.

The Chrysler Building

405 Lexington Avenue, 51st Floor

New York, New York 10174

Ladies and Gentlemen:

Introductory. SCOLR Pharma, Inc., a Delaware corporation (the “Company”),
proposes, subject to the terms and conditions herein, to issue and sell an
aggregate of up to $40,000,000 in shares (the “Shares”) of its common stock,
$0.001 par value per share (the “Common Stock”), in one or more series directly
to various investors (collectively, the “Investors”).

The Company hereby confirms its agreement with the Placement Agents as follows:

Section 1. Agreement to Act as Placement Agents.

(a) On the basis of the representations, warranties and agreements of the
Company herein contained, and subject to all the terms and conditions of this
Agreement between the Company on the one hand, and Roth Capital Partners, LLC
(“Roth Capital”) and Taglich Brothers, Inc. (“Taglich Brothers”) on the other
hand, Roth Capital and Taglich Brothers shall be the Company’s exclusive
Placement Agents (in such capacity, the “Placement Agents”), on a best efforts
basis, in connection with the issuance and sale by the Company of the Shares in
one or more proposed takedowns from shelf Registration Statement No. 333-129275,
or other registration statement(s) filed or to be filed to accomplish the
takedowns (collectively the “Registration Statement”), with the terms of each
offering to be subject to market conditions and negotiations between the
Company, the Placement Agents and the Investors (each takedown shall be referred
to collectively herein as an “Offering” and all such takedowns shall be referred
to herein as the “Offerings”). As compensation for services rendered, and
provided that any of the Shares are sold to Investors in any Offering, on the
Closing Date (as defined below) of each Offering, the Company shall pay to the
Placement Agents an amount equal to six percent (6%) of the gross proceeds
received by the Company from the sale of the Shares. The Company will also grant
to the Placement Agents warrants, in the form attached hereto as Exhibit A (the
“Placement Agent Warrants”), to purchase 1,000 shares of Common Stock for every
$1,000,000 of principal amount of Shares sold in each Offering, up to a maximum
of 30,000 shares in total, at an exercise price equal to 150% of the price such
shares are sold in such Offering, exercisable for five years from the date of
such Offering.

This Agreement shall not give rise to any commitment by the Placement Agents to
purchase any of the Shares, and the Placement Agents shall have no authority to
bind the Company. The Placement Agents shall act on a best efforts basis and do
not guarantee that they will be able to raise new capital in any prospective
Offering. The Company acknowledges that any advice given by the Placement Agents
to the Company is solely for the benefit and use of the Board of Directors of
the Company and may not be used, reproduced, disseminated, quoted or referred to
without the Placement Agents’ prior written consent. The Placement Agents may
retain other brokers or dealers to act as sub-agents on their behalf in
connection with any Offering.



--------------------------------------------------------------------------------

(b) The term of The Placement Agents’ exclusive engagement will be three months;
however, either party may terminate the engagement at any time upon 10 days
written notice to the other party. Upon termination, the Placement Agents will
be entitled to collect all fees earned and expenses incurred through the date of
termination and the amounts described in the next sentence, if applicable. If
the Placement Agents’ exclusive engagement is terminated prior to the expiration
of the three month period beginning on the date hereof (the “Exclusive Term”),
any person with whom either of the Placement Agents had discussions concerning
an investment in the Company and introduced to the Company purchases securities
from the Company, the Company agrees to pay to the Placement Agents upon the
closing of such transaction a cash fee in the amount that would otherwise have
been payable to the Placement Agents had such transaction occurred during the
Exclusive Term. The Placement Agents shall provide the Company with a list of
potential investors as described in this section within five (5) business days
of termination of this Agreement, and such list shall be considered final unless
the Company objects in writing within two (2) business days thereafter. Nothing
in this Agreement shall be construed to limit the ability of either of the
Placement Agents or their respective affiliates to pursue, investigate, analyze,
invest in or engage in investment banking, financial advisory or any other
business relationship with entities or persons other than the Company.

Section 2. Representations, Warranties and Agreements of the Company.

The Company hereby represents, warrants and covenants to the Placement Agents as
of the date hereof, and as of the Closing Date of each Offering, as follows:

(a) Securities Law Filings. The Company meets the requirements for use of Form
S-3 under the Securities Act of 1933, as amended (the “Act”), and has filed with
the Securities and Exchange Commission (the “Commission”) the Registration
Statement on such Form S-3 (Registration File No. 333-129275), which became
effective on November 16, 2005, for the registration under the Act of the
Shares. Such registration statement meets the requirements set forth in Rule
415(a)(1)(x) under the Act and complies in all other material respects with such
Rule. The Company will file with the Commission pursuant to Rule 424(b) under
the Act a supplement to the form of prospectus included in such registration
statement relating to a placement of the Shares and the plan of distribution
thereof and has advised the Placement Agents of all further material information
(financial and other) with respect to the Company to be set forth therein. Such
registration statement, including the exhibits thereto, as amended at the date
of this Agreement, is hereinafter called the “Registration Statement”; such
prospectus in the form in which it appears in the Registration Statement is
hereinafter called the “Base Prospectus”; and the supplemented form of
prospectus, in the form in which it will be filed with the Commission pursuant
to Rule 424(b) is hereinafter called the “Prospectus Supplement.” Any reference
herein to the Registration Statement, the Base Prospectus or the Prospectus
Supplement shall be deemed to refer to and include the documents incorporated by
reference therein (the “Incorporated Documents”) pursuant to Item 12 of Form S-3
which were filed under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), on or before the date of this Agreement, or the issue date of
the Base Prospectus or Prospectus Supplement, as the case may be; and any
reference herein to the terms “amend,” “amendment” or “supplement” with respect
to the Registration Statement, the Base Prospectus or the Prospectus Supplement
shall be deemed to refer to and include the filing of any document under the
Exchange Act after the date of this Agreement, or the issue date of the Base
Prospectus or the Prospectus Supplement, as the case may be, deemed to be
incorporated therein by reference. All references in this Agreement to financial
statements and schedules and other information which is “contained,” “included”
or “stated” in the Registration Statement or the Prospectus Supplement (and all
other references of like import) shall be deemed to mean and include all such
financial statements and schedules and other information which is or is deemed
to be incorporated by reference in the Registration Statement or the Prospectus
Supplement, as the case may be.

 

2



--------------------------------------------------------------------------------

(b) No Stop Order. No stop order suspending the effectiveness of the
Registration Statement or the use of the Base Prospectus or the Prospectus
Supplement has been issued, and no proceeding for any such purpose is pending,
has been initiated or, to the Company’s knowledge, is threatened by the
Commission.

(c) Compliance with Applicable Regulations. The Registration Statement (and any
further documents to be filed with the Commission) contains all exhibits and
schedules as required by the Act. Each of the Registration Statement and any
post-effective amendment thereto, at the time it became effective, complied in
all material respects with the Act and the Exchange Act and the applicable rules
and regulations of the Commission thereunder and did not and, as amended or
supplemented, if applicable, will not, contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading. Each of the Base
Prospectus and the Prospectus Supplement, as of its respective date, complied in
all material respects with the Act and the Exchange Act and the applicable rules
and regulations of the Commission thereunder. Each of the Base Prospectus and
the Prospectus Supplement, as amended or supplemented, did not and will not
contain as of the effective date thereof any untrue statement of a material fact
or omit to state a material fact necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. The Incorporated Documents, when they were filed with the
Commission, conformed in all material respects to the requirements of the
Exchange Act and the applicable rules and regulations of the Commission
thereunder, and none of such documents, when they were filed with the
Commission, contained any untrue statement of a material fact or omitted to
state a material fact necessary to make the statements therein not misleading;
and any further documents so filed and incorporated by reference in the Base
Prospectus or Prospectus Supplement, when such documents are filed with the
Commission, will conform in all material respects to the requirements of the
Exchange Act and the applicable rules and regulations of the Commission
thereunder, as applicable, and will not contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
therein not misleading. Notwithstanding the foregoing, the Company makes no
representations or warranties as to the information contained in or omitted from
the Prospectus Supplement or any amendment thereof or supplement thereto in
reliance upon and in conformity with information furnished in writing to the
Company by or on behalf of the Placement Agents specifically for use in the
Registration Statement or the Prospectus Supplement. No post-effective amendment
to the Registration Statement reflecting any facts or events arising after the
effective date thereof which represent, individually or in the aggregate, a
fundamental change in the information set forth therein is required to be filed
with the Commission.

(d) Reports and Documents, etc. There are no documents required to be filed with
the Commission in connection with the transaction contemplated hereby that
(x) have not been filed as required pursuant to the Act or (y) will not be filed
within the requisite time period. There are no contracts or other documents
required to be described in the Prospectus Supplement, or to be filed as
exhibits or schedules to the Registration Statement, which have not been
described or filed as required.

(e) Offering Materials Furnished to the Placement Agents. The Company has
delivered, or will as promptly as practicable deliver, to the Placement Agents
complete conformed copies of the Registration Statement and of each consent and
certificate of experts filed as a part thereof, and conformed copies of the
Registration Statement (without exhibits) and the Base Prospectus and the
Prospectus Supplement, as amended or supplemented, in such quantities and at
such places as the Placement Agents reasonably request.

(f) Distribution of Offering Material. The Company has not distributed and will
not distribute, prior to the completion of the distribution of the Shares, any
offering material in connection with the offering and sale of the Shares other
than the Base Prospectus and the Prospectus Supplement or

 

3



--------------------------------------------------------------------------------

the Registration Statement and copies of the documents incorporated by reference
therein. For the avoidance of doubt, any other material prepared and distributed
solely by the Placement Agents is not deemed to be distributed by the Company
for purposes of this paragraph (f).

(g) The Placement Agency Agreement. This Agreement has been duly authorized,
executed and delivered by, and is a valid and binding agreement of, the Company,
enforceable against the Company in accordance with its terms, except as rights
to indemnification and contribution hereunder may be limited by applicable law
and except as the enforcement hereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting the
rights and remedies of creditors or by general equitable principles.

(h) Authorization of the Shares. The Shares have been duly authorized for
issuance and sale, and when issued and delivered by the Company against payment
therefor pursuant to this Agreement, will be validly issued, fully paid and
nonassessable. The shares of Common Stock exercisable upon exercise of the
Placement Agent Warrants have been reserved for issuance and, upon exercise of
the Placement Agent Warrants, will be validly issued, fully paid and
nonassessable.

(i) No Material Adverse Change. Subsequent to the respective dates as of which
information is given in the Base Prospectus and in any Prospectus Supplement:
(i) there has been no material adverse change or effect, or any development that
could reasonably be expected to result in a material adverse change or effect,
in the condition, financial or otherwise, or in the earnings, business,
operations or prospects, whether or not arising from transactions in the
ordinary course of business, of the Company taken as a whole (any such change or
effect, where the context so requires, is called a “Material Adverse Change” or
a “Material Adverse Effect”); (ii) the Company has not incurred any material
liability or obligation, indirect, direct or contingent, not in the ordinary
course of business nor entered into any material transaction or agreement not in
the ordinary course of business; and (iii) there has been no dividend or
distribution of any kind declared, paid or made by the Company on any class of
capital stock or repurchase or redemption by the Company of any class of capital
stock.

(j) Independent Accountants. Grant Thornton LLP, who have expressed their
opinion with respect to the annual financial statements (which term as used in
this Agreement includes the related notes and schedules thereto) and supporting
schedules filed with the Commission as a part of the Registration Statement and
incorporated by reference in the Prospectus Supplement, are independent public
or certified public accountants as required by the Act and the Exchange Act.

(k) Preparation of the Financial Statements. The financial statements filed with
the Commission as a part of the Registration Statement or included or
incorporated by reference in the Base Prospectus or Prospectus Supplement
present fairly the financial position of the Company as of and at the dates
indicated and the results of its operations and cash flows for the periods
specified therein. With respect to such financial statements, the supporting
exhibits and schedules included in the Registration Statement, if any, present
fairly the information required to be stated therein subject to the normal
year-end adjustments which are not expected to be material in amount. The
assumptions used in preparing the pro form financial statements provide a
reasonable basis for presenting the significant effects attributable to the
transactions or events described therein, the related pro forma adjustments
comply with Regulation G and give appropriate effect to the assumptions and the
pro forma columns and reconciliations therein reflect the proper application of
adjustments to the corresponding historical financial statements. Such financial
statements and supporting schedules, if any, have been prepared in conformity
with generally accepted accounting principles as applied in the United States
(“GAAP”), as applicable, applied on a consistent basis throughout the periods
involved, except as may be expressly stated in the related notes thereto and
comply in all material respects with the Act, the Exchange Act and the
applicable rules and regulations of the Commission thereunder. No other
financial statements or

 

4



--------------------------------------------------------------------------------

supporting schedules or exhibits are required by the Act or the rules and
regulations of the Commission thereunder to be included in the Registration
Statement or the Prospectus Supplement.

(l) Incorporation and Good Standing. The Company has been duly organized and is
validly existing and is a corporation in good standing under the laws of its
jurisdiction of incorporation with full corporate power and authority to own its
properties and other assets and conduct its business as described in the
Prospectus Supplement, and is duly qualified or licensed to do business as a
foreign corporation and, as applicable, is in good standing under the laws of
each jurisdiction which requires such qualification or license, except where the
failure to be so qualified or in good standing would not have a Material Adverse
Effect.

(m) Capitalization and Other Capital Stock Matters. The authorized, issued and
outstanding capital stock of the Company is as set forth in the Registration
Statement and in each Prospectus Supplement (other than for issuances after the
dates thereof, if any, pursuant to employee benefit plans described in any
Prospectus Supplement or upon exercise of outstanding options or warrants
described in any Prospectus Supplement). The Shares conform in all material
respects to the description thereof contained in the Base Prospectus and the
Prospectus Supplement. As of April 7, 2006, there were 35,258,967 shares of
Common Stock outstanding. Since April 7, 2006, the Company has not issued any
securities other than Common Stock of the Company pursuant to the exercise of
previously outstanding options in connection with the Company’s employee stock
purchase and option plans (the “Plans”) and options granted pursuant to the
Plans in the ordinary course of business consistent with past practice, in each
case as disclosed in the Base Prospectus and each Prospectus Supplement. All the
issued and outstanding shares of the capital stock of the Company has been duly
authorized and validly issued, are fully paid and nonassessable and have been
issued in compliance, in all material respects, with federal and state
securities laws, as applicable. None of the outstanding shares of capital stock
of the Company were issued in violation of any preemptive rights, rights of
first refusal or other similar rights to subscribe for or purchase securities.
There are no authorized or outstanding options, warrants, preemptive rights,
rights of first refusal or other rights to purchase, or equity or debt
securities convertible into or exchangeable or exercisable for, any capital
stock of the Company other than those described in the Base Prospectus and each
Prospectus Supplement. Except as set forth in the Base Prospectus or in any
Prospectus Supplement, the Company does not have any subsidiaries or own
directly or indirectly any of the capital stock or other equity or long-term
debt securities or have any equity interest in any other person.

(n) Stock Exchange Listing. The Common Stock (including the Shares) is
registered under the Exchange Act and is listed on the American Stock Exchange,
and the Company has taken no action designed to, or likely to have the effect of
terminating the registration of the Common Stock under the Exchange Act or
delisting or suspending from trading the Common Stock from the American Stock
Exchange, nor has the Company received any information suggesting that the
Commission or the National Association of Securities Dealers, Inc. (“NASD”) is
contemplating terminating or suspending such registration or listing.

(o) No Transfer Taxes or Other Fees. There are no transfer taxes or other
similar fees or charges under United States law or the laws of any state or any
political subdivision thereof, required to be paid in connection with the
execution and delivery of this Agreement or the issuance and sale by the Company
of the Shares.

(p) No Price Stabilization or Manipulation. The Company has not taken and will
not take, directly or indirectly, any action designed to or that could
reasonably be expected to cause or result in stabilization or manipulation of
the price of the Common Stock to facilitate the sale or resale of the Shares.

 

5



--------------------------------------------------------------------------------

(q) Blue Sky Matters. The Shares have been or will be qualified for sale under
the securities laws of such jurisdictions (United States and foreign) as the
Placement Agents and the Investors determine, or are or will be exempt from the
qualification and broker dealer requirements of such jurisdictions.

Any certificate signed by an officer of the Company and delivered to the
Placement Agents in connection herewith or in connection with any Offering shall
be deemed to be a representation and warranty by the Company to the Placement
Agents as to the matters set forth therein.

Section 3. Delivery and Payment.

Settlement of each Offering shall occur via each Investor’s brokerage account
held with either Roth Capital or Taglich Brothers, by way of either the delivery
versus payment mechanism or a cash account held with the applicable Placement
Agent. On or before the Closing Date of each Offering, each Investor will make
payment to credit such brokerage account in an amount equal to the price per
Share as shown on the cover page of the applicable Prospectus Supplement
multiplied by the number of Shares purchased by such Investor. “Closing Date”
means 10:00 a.m., California time, or at such other time on the date of each
closing of an Offering as may be agreed upon by the Company and the Placement
Agents. On each Closing Date, the Company and the Placement Agents shall take
all steps necessary to deliver the Shares to the brokerage account of each
Investor held with the applicable Placement Agent, and the Placement Agents
shall deliver the funds received from such Investors in consideration for the
Shares to the Company. The Placement Agents shall have no rights in or to any of
the funds delivered by Investors in payment for the Shares. The Shares shall be
registered in such names and in such denominations as the Placement Agents or
the Investors shall request by written notice to the Company. All actions taken
at the closing of each Offering shall be deemed to have occurred simultaneously.

Section 4. Covenants of the Company.

The Company further covenants to and agrees with the Placement Agents as
follows:

(a) Registration Statement Matters. The Company agrees to advise you promptly
after it receives notice thereof, of the time when any amendment to the
Registration Statement has been filed or becomes effective or any supplement to
the Prospectus Supplement or any amended Prospectus Supplement has been filed
and to furnish you with copies thereof; to file promptly all reports and any
definitive proxy or information statements required to be filed by the Company
with the Commission pursuant to Section 13(a), 14 or 15(d) of the Exchange Act
subsequent to the date of the Prospectus Supplement and for so long as the
delivery of a prospectus is required in connection with the offering or sale of
the Shares; to advise you, promptly after it receives notices thereof (i) of any
request by the Commission to amend the Registration Statement or to amend or
supplement the Prospectus Supplement or for additional information and (ii) of
the issuance by the Commission, of any stop order suspending the effectiveness
of the Registration Statement or any post-effective amendment thereto or any
order directed at any Incorporated Document or any amendment or supplement
thereto or any order preventing or suspending the use of the Base Prospectus or
the Prospectus Supplement or any amendment or supplement thereto or any
post-effective amendment to the Registration Statement, of the suspension of the
qualification of the Shares for offering or sale in any jurisdiction, of the
institution or threatening of any proceeding for any such purpose, or of any
request by the Commission for the amending or supplementing of the Registration
Statement or Prospectus Supplement or for additional information; and, in the
event of the issuance of any stop order or of any order preventing or suspending
the use of the Base Prospectus or Prospectus Supplement or suspending any such
qualification, promptly to use its reasonable best efforts to obtain the
withdrawal of such order.

 

6



--------------------------------------------------------------------------------

(b) Blue Sky Compliance. The Company will cooperate with the Placement Agents
and the Investors in endeavoring to qualify the Shares for sale under the
securities laws of such jurisdictions (United States and foreign) as the
Placement Agents and the Investors may reasonably request and will make such
applications, file such documents, and furnish such information as may be
reasonably required for that purpose, provided the Company shall not be required
to qualify as a foreign corporation or to file a general consent to service of
process in any jurisdiction where it is not now so qualified or required to file
such a consent, and provided further that the Company shall not be required to
produce any new disclosure document other than the Prospectus Supplement. The
Company will, from time to time, prepare and file such statements, reports and
other documents as are or may be required to continue such qualifications in
effect for so long a period as the Placement Agents may reasonably request for
distribution of the Shares.

(c) Amendments and Supplements to the Prospectus Supplement and Other Securities
Act Matters. The Company will comply with the Act and the Exchange Act, and the
rules and regulations of the Commission thereunder, so as to permit the
completion of the distribution of the Shares as contemplated in this Agreement,
the Base Prospectus and any Prospectus Supplement. If, during the period in
which a prospectus is required by law to be delivered by a Placement Agent or a
dealer in connection with the distribution of Shares contemplated by the Base
Prospectus or any Prospectus Supplement, any event shall occur as a result of
which, in the judgment of the Company or in the reasonable opinion of the
Placement Agents or counsel for the Placement Agents, it becomes necessary to
amend or supplement the Base Prospectus or any Prospectus Supplement in order to
make the statements therein, in the light of the circumstances existing at the
time the Prospectus Supplement is delivered to a purchaser, not misleading, or
if it is necessary at any time to amend or supplement the Base Prospectus or any
Prospectus Supplement to comply with any law, the Company promptly will prepare
and file with the Commission, and furnish at its own expense to the Placement
Agents and to dealers, an appropriate amendment to the Registration Statement or
supplement to the Base Prospectus or any Prospectus Supplement so that the
Prospectus Supplement as so amended or supplemented will not, in the light of
the circumstances when it is so delivered, be misleading, or so that the Base
Prospectus or any Prospectus Supplement will comply with such law. Before
amending the Registration Statement or supplementing the Base Prospectus in
connection with each Offering, the Company will furnish you with a copy of such
proposed amendment or supplement.

(d) Copies of any Amendments and Supplements to the Prospectus Supplement. The
Company agrees to furnish the Placement Agents, without charge, during the
period beginning on the date hereof and ending on the later of the Closing Date
of each Offering or such date, as in the opinion of counsel for the Placement
Agents, the Prospectus Supplement are no longer required by law to be delivered
in connection with sales by a Placement Agents or dealer (the “Prospectus
Delivery Period”), as many copies of the Base Prospectus and Prospectus
Supplement and any amendments and supplements thereto (including any
Incorporated Documents) as the Placement Agents may reasonably request.

(e) Use of Proceeds. The Company shall apply the net proceeds from the sale of
the Shares sold by it in the manner described under the caption “Use of
Proceeds” in each Prospectus Supplement.

(f) Transfer Agent. The Company shall engage and maintain, at its expense, a
registrar and transfer agent for the Common Stock.

(g) Earnings Statement. As soon as practicable and in accordance with applicable
requirements under the Act, but in any event not later than 18 months after the
Closing Date of each Offering, the Company will make generally available to its
security holders and to the Placement Agents

 

7



--------------------------------------------------------------------------------

an earnings statement, covering a period of at least 12 consecutive months
beginning after the Closing Date, that satisfies the provisions of Section 11(a)
and Rule 158 under the Act.

(h) Periodic Reporting Obligations. During the Prospectus Delivery Period, the
Company shall duly file, on a timely basis, with the Commission and the American
Stock Exchange all reports and documents required to be filed under the Exchange
Act within the time periods and in the manner required by the Exchange Act.

(i) Additional Documents. The Company will enter into any subscription, purchase
or other customary agreements as the Placement Agents or the Investors deem
reasonably necessary or appropriate to consummate each Offering, all of which
will be in form and substance reasonably acceptable to the Placement Agents, the
Investors and the Company. The Company agrees that the Placement Agents may rely
upon, and is a third party beneficiary of, the representation and warranties,
and applicable covenants, set forth in any such purchase, subscription or other
agreement with Investors in each Offering.

Section 5. Conditions of the Obligations of the Placement Agents.

The obligations of the Placement Agents hereunder shall be subject to the
accuracy of the representations and warranties on the part of the Company set
forth in Section 2 as of the date hereof and as of the Closing Date of each
Offering as though then made, to the timely performance by the Company of its
covenants and other obligations hereunder on and as of such dates, and to each
of the following additional conditions:

(a) Compliance with Registration Requirements; No Stop Order; No Objection from
the NASD. Each Prospectus Supplement shall have been duly filed with the
Commission in accordance with Rule 424(b); no stop order suspending the
effectiveness of the Registration Statement or any part thereof shall have been
issued and no proceeding for that purpose shall have been initiated or
threatened by the Commission; no order preventing or suspending the use of any
Prospectus Supplement shall have been issued and no proceeding for that purpose
shall have been initiated or threatened by the Commission; no order having the
effect of ceasing or suspending the distribution of the Shares or any other
securities of the Company shall have been issued by any securities commission,
securities regulatory authority or stock exchange and no proceedings for that
purpose shall have been instituted or shall be pending or, to the knowledge of
the Company, contemplated by any securities commission, securities regulatory
authority or stock exchange; all requests for additional information on the part
of the Commission shall have been complied with; and the NASD shall have raised
no objection to the fairness and reasonableness of the placement agency terms
and arrangements.

(b) Corporate Proceedings. All corporate proceedings and other legal matters in
connection with this Agreement, the Registration Statement and each Prospectus
Supplement, and the registration, authorization, issue, sale and delivery of the
Shares, shall have been reasonably satisfactory to the Placement Agents’
counsel, and such counsel shall have been furnished with such papers and
information as they may reasonably have requested to enable them to pass upon
the matters referred to in this Section 5.

(c) No Material Adverse Change. Subsequent to the execution and delivery of this
Agreement and prior to each Closing Date, there shall not have occurred any
Material Adverse Change or Material Adverse Effect, which, in your sole
judgment, makes it impracticable or inadvisable to proceed with the public
offering of the Shares on the terms and in the manner contemplated by the
applicable Prospectus Supplement.

 

8



--------------------------------------------------------------------------------

(d) Opinion of Counsel for the Company. You shall have received on the Closing
Date of each Offering, and the Company shall cause to be delivered to you an
opinion of legal counsel to the Company in customary form, dated the Closing
Date, addressed to the Placement Agents.

(e) Accountants’ Comfort Letter. You shall have received on each Closing Date
and the Company shall cause to be delivered to you, a letter from Grant Thornton
LLC (or the Company’s then current independent auditors), addressed to the
Placement Agents, dated as of each Closing Date, in customary form. The letter
shall not disclose any change in the condition (financial or otherwise),
earnings, operations, business or prospects of the Company from that set forth
in the Registration Statement or the applicable Prospectus Supplement, which, in
your sole judgment, is material and adverse and that makes it, in your sole
judgment, impracticable or inadvisable to proceed with the public offering of
the Shares as contemplated by such Prospectus Supplement.

(f) Officers’ Certificate. You shall have received on each Closing Date a
certificate of the Company, dated as of each Closing Date, signed by the Chief
Executive Officer and Chief Financial Officer of the Company, to the effect
that, and you shall be satisfied that:

(i) The representations and warranties of the Company in this Agreement are true
and correct, as if made on and as of the Closing Date, and the Company has
complied with all the agreements and satisfied all the conditions on its part to
be performed or satisfied at or prior to each Closing Date;

(ii) No stop order suspending the effectiveness of the Registration Statement or
the use of the Base Prospectus or the Prospectus Supplement has been issued and
no proceedings for that purpose have been instituted or are pending or, to the
Company’s knowledge, threatened under the Act; no order having the effect of
ceasing or suspending the distribution of the Shares or any other securities of
the Company has been issued by any securities commission, securities regulatory
authority or stock exchange in the United States and no proceedings for that
purpose have been instituted or are pending or, to the knowledge of the Company,
contemplated by any securities commission, securities regulatory authority or
stock exchange in the United States;

(iii) [Reserved]

(iv) Subsequent to the respective dates as of which information is given in the
Registration Statement, the Base Prospectus and each Prospectus Supplement,
there has not been: (a) any Material Adverse Change; (b) any transaction that is
material to the Company except transactions entered into in the ordinary course
of business; (c) any obligation, direct or contingent, that is material to the
Company, incurred by the Company, except obligations incurred in the ordinary
course of business; (d) any material change in the capital stock (except changes
thereto resulting from the exercise of outstanding stock options or warrants) or
outstanding indebtedness of the Company; (e) any dividend or distribution of any
kind declared, paid or made on the capital stock of the Company; or (f) any loss
or damage (whether or not insured) to the property of the Company which has been
sustained or will have been sustained which has a Material Adverse Effect; and

(v) The Company has been subject to continuous disclosure requirements of the
Exchange Act for a period of at least 12 calendar months immediately preceding
the filing of the Registration Statement, has timely filed all reports required
of it to be filed under the Exchange Act during the past 12 calendar months and
the portion of the month in which the Registration Statement was filed, and as
of the date of the Base Prospectus and each Prospectus Supplement is

 

9



--------------------------------------------------------------------------------

currently in compliance with such obligations; and the Company has an aggregate
market value of the public float of its outstanding Common Stock of U.S. $75
million or more.

(g) Stock Exchange Listing. The Common Stock (and the Shares) is registered
under the Exchange Act and is or will as of the Closing Date be listed on the
American Stock Exchange, and the Company has taken no action designed to, or
likely to have the effect of terminating the registration of the Shares under
the Exchange Act or delisting or suspending from trading the Shares from the
American Stock Exchange, nor has the Company received any information suggesting
that the Commission or the NASD is contemplated terminating such registration or
listing.

(h) Compliance with Prospectus Delivery Requirements. The Company shall have
complied with the provisions of Sections 3 and 4(c) and (d) with respect to the
furnishing of Prospectus Supplements.

(i) Additional Documents. On or before each Closing Date, the Placement Agents
and counsel for the Placement Agents shall have received such information and
documents as they may reasonably require for the purposes of enabling them to
pass upon the issuance and sale of the Shares as contemplated herein, or in
order to evidence the accuracy of any of the representations and warranties, or
the satisfaction of any of the conditions or agreements, herein contained.

If any condition specified in this Section 5 is not satisfied when and as
required to be satisfied, this Agreement may be terminated by the Placement
Agents by notice to the Company at any time on or prior to the Closing Date,
which termination shall be without liability on the part of any party to any
other party, except that Section 6 (Payment of Expenses), Section 7
(Reimbursement of Placement Agents’ Expenses), Section 8 (Indemnification and
Contribution) and Section 10 (Representations and Indemnities to Survive
Delivery) shall at all times be effective and shall survive such termination.

Section 6. Payment of Expenses.

The Company agrees to pay all costs, fees and expenses incurred in connection
with the performance of its obligations hereunder and in connection with the
transactions contemplated hereby, including without limitation: (i) all expenses
incident to the issuance, delivery and qualification of the Shares (including
all printing and engraving costs); (ii) all fees and expenses of the registrar
and transfer agent of the Common Stock; (iii) all necessary issue, transfer and
other stamp taxes in connection with the issuance and sale of the Shares;
(iv) all fees and expenses of the Company’s counsel, independent public or
certified public accountants and other advisors; (v) all costs and expenses
incurred in connection with the preparation, printing, filing, shipping and
distribution of the Registration Statement (including financial statements,
exhibits, schedules, consents and certificates of experts), the Base Prospectus
and each Prospectus Supplement, and all amendments and supplements thereto, and
this Agreement; (vi) all filing fees, reasonable attorneys’ fees and expenses
incurred by the Company in connection with qualifying or registering (or
obtaining exemptions from the qualification or registration of) all or any part
of the Shares for offer and sale under the state securities or blue sky laws or
the securities laws of any other country, and, if requested by the Placement
Agents, preparing and printing a “Blue Sky Survey,” an “International Blue Sky
Survey” or other memorandum, and any supplements thereto, advising the Placement
Agents of such qualifications, registrations and exemptions; (vii) the filing
fees incident to the review and approval by the NASD of the Placement Agents’
participation in the offering and distribution of the Shares; (viii) the fees
and expenses associated with including the Shares on the American Stock
Exchange; (ix) all costs and expenses incident to the travel and accommodation
of the Company’s employees on the “roadshow,” if any; and (x) all other fees,
costs and expenses referred to in Part II of the Registration Statement.

 

10



--------------------------------------------------------------------------------

Section 7. Reimbursement of Placement Agents’ Expenses.

Whether or not this Agreement is terminated, and whether or not the sale to the
Investors of the Shares on any Closing Date is consummated, the Company agrees
to reimburse the Placement Agents, upon demand, for all reasonable and
documented out-of-pocket expenses that shall have been reasonably incurred by
the Placement Agents in connection with the proposed purchase and the offering
and sale of the Shares, including but not limited to printing expenses, travel
and accommodation expenses, postage, facsimile and telephone charges, and the
fees and expenses of the Placement Agents’ legal counsel; provided, that such
expenses shall not exceed $30,000 in the aggregate.

Section 8. Indemnification and Contribution.

(a) Indemnification of the Placement Agents. The Company agrees to indemnify and
hold harmless the Placement Agents, their respective officers and employees, and
each person, if any, who controls the Placement Agents within the meaning of the
Act and the Exchange Act against any loss, claim, damage, liability or expense,
as incurred, to which such Placement Agents or such controlling person may
become subject, under the Act, the Exchange Act or other federal or state
statutory law or regulation, or at common law or otherwise (including in
settlement of any litigation, if such settlement is effected with the written
consent of the Company, which consent shall not be unreasonably withheld),
insofar as such loss, claim, damage, liability or expense (or actions in respect
thereof as contemplated below) arises out of or is based: (i) upon any untrue
statement or alleged untrue statement of a material fact contained in the
Registration Statement, or any amendment thereto, or the omission or alleged
omission therefrom of a material fact required to be stated therein or necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; or (ii) upon any untrue statement or alleged
untrue statement of a material fact contained in the Base Prospectus or the
Prospectus Supplement (or any amendment or supplement thereto), or the omission
or alleged omission therefrom of a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; or (iii) in whole or in part upon any material inaccuracy
in the representations and warranties of the Company contained herein; or
(iv) in whole or in part upon any failure of the Company to perform its
obligations hereunder or under applicable law; or (v) any act or failure to act
or any alleged act or failure to act by any Placement Agents in connection with,
or relating in any manner to, the Shares or the offering contemplated hereby,
and which is included as part of or referred to in any loss, claim, damage,
liability or action arising out of or based upon any matter covered by clause
(i), (ii), (iii) or (iv) above, provided that the Company shall not be liable
under this clause (v) to the extent that a court of competent jurisdiction shall
have determined by a final judgment of a court or arbitrator of competent
jurisdiction that such loss, claim, damage, liability or action resulted from
any such acts or failures to act undertaken or omitted to be taken by any
Placement Agent through its willful misconduct or gross negligence; and to
reimburse such Placement Agents and each such controlling person for any and all
expenses (including the reasonable fees and disbursements of counsel to the
Placement Agents) as promptly as such expenses are reasonably incurred by such
Placement Agents or such controlling person in connection with investigating,
defending, settling, compromising or paying any such loss, claim, damage,
liability, expense or action that is subject to these indemnification and
reimbursement provisions; provided, however, that the foregoing indemnity
agreement shall not apply to any loss, claim, damage, liability or expense to
the extent, but only to the extent (a) arising out of or based upon any untrue
statement or alleged untrue statement or omission or alleged omission made in
reliance upon and in conformity with written information furnished to the
Company by either Placement Agent expressly for use in the Registration
Statement, the Base Prospectus or the Prospectus Supplement (or any amendment or
supplement thereto), or (b) settled without the Company’s prior written consent
(not to be unreasonably withheld).

 

11



--------------------------------------------------------------------------------

(b) Indemnification of the Company, its Directors and Officers. The Placement
Agents agree to indemnify and hold harmless the Company, each of its directors,
each of its officers who signed the Registration Statement and each person, if
any, who controls the Company within the meaning of the Act or the Exchange Act,
against any loss, claim, damage, liability or expense, as incurred, to which the
Company, or any such director, officer or controlling person may become subject,
under the Act, the Exchange Act, or other federal, state statutory law or
regulation, or at common law or otherwise (including in settlement of any
litigation, if such settlement is effected with the written consent of the
Placement Agents, which consent shall not be unreasonably withheld), insofar as
such loss, claim, damage, liability or expense (or actions in respect thereof as
contemplated below) arises out of or is based upon any untrue or alleged untrue
statement of a material fact contained in any Prospectus Supplement (or any
amendment or supplement thereto), or arises out of or is based upon the omission
or alleged omission to state therein a material fact required to be stated
therein or necessary to make the statements therein not misleading, in each case
to the extent, but only to the extent, that such untrue statement or alleged
untrue statement or omission or alleged omission was made in such Prospectus
Supplement (or any amendment or supplement thereto), in reliance upon and in
conformity with written information furnished to the Company by the Placement
Agents expressly for use therein and to reimburse the Company, or any such
director, officer or controlling person for any legal and other expense
reasonably incurred by the Company, or any such director, officer or controlling
person in connection with investigating, defending, settling, compromising or
paying any such loss, claim, damage, liability, expense or action. The indemnity
agreement set forth in this Section 8(b) shall be in addition to any liabilities
that the Placement Agents may otherwise have.

(c) Information Provided by the Placement Agents. The Company and each person,
if any, who controls the Company within the meaning of the Act or the Exchange
Act, hereby acknowledges that the only information that the Placement Agents
will furnish to the Company expressly for use in any Prospectus Supplement (or
any amendment or supplement thereto) are the statements regarding the Placement
Agents set forth under the caption “Plan of Distribution” in the Prospectus
Supplement.

(d) Notifications and Other Indemnification Procedures. Promptly after receipt
by an indemnified party under this Section 8 of notice of the commencement of
any action, such indemnified party will, if a claim in respect thereof is to be
made against an indemnifying party under this Section 8, notify the indemnifying
party in writing of the commencement thereof, but the omission so to notify the
indemnifying party will not relieve it from any liability, which it may have to
any indemnified party for contribution to the extent it is not prejudiced as a
proximate result of such failure. In case any such action is brought against any
indemnified party and such indemnified party seeks or intends to seek indemnity
from an indemnifying party, the indemnifying party will be entitled to
participate in, and, to the extent that it shall elect, jointly with all other
indemnifying parties similarly notified, by written notice delivered to the
indemnified party promptly after receiving the aforesaid notice from such
indemnified party, to assume the defense thereof with counsel reasonably
satisfactory to such indemnified party; provided, however, if the defendants in
any such action include both the indemnified party and the indemnifying party
and the indemnified party shall have reasonably concluded that a conflict may
arise between the positions of the indemnifying party and the indemnified party
in conducting the defense of any such action or that there may be legal defenses
available to it and/or other indemnified parties which are different from or
additional to those available to the indemnifying party, the indemnified party
or parties shall have the right to select separate counsel to assume such legal
defenses and to otherwise participate in the defense of such action on behalf of
such indemnified party or parties. Upon receipt of notice from the indemnifying
party to such indemnified party of such indemnifying party’s election so to
assume the defense of such action and approval by the indemnified party of
counsel, the indemnifying party will not be liable to such indemnified party
under this Section 8 for any legal or other expenses subsequently incurred by
such indemnified party in connection with the defense thereof unless: (i) the
indemnified party shall have employed separate counsel in accordance

 

12



--------------------------------------------------------------------------------

with the proviso to the next preceding sentence (it being understood, however,
that the indemnifying party shall not be liable for the expenses of more than
one separate counsel (together with local counsel), approved by the indemnifying
party), representing the indemnified parties who are parties to such action);
(ii) the indemnifying party shall not have employed counsel satisfactory to the
indemnified party to represent the indemnified party within a reasonable time
after notice of commencement of the action; or (iii) the indemnifying party has
authorized the employment of counsel for the indemnified party at the expense of
the indemnifying party, in each of which cases the fees and expenses of counsel
shall be at the expense of the indemnifying party.

(e) Settlements. The indemnifying party under this Section 8 shall not be liable
for any settlement of any proceeding effected without its written consent, which
consent shall not be unreasonably withheld, but if settled with such consent or
if there be a final judgment for the plaintiff, the indemnifying party agrees to
indemnify the indemnified party against any loss, claim, damage, liability or
expense by reason of such settlement or judgment. No indemnifying party shall,
without the prior written consent of the indemnified party, effect any
settlement, compromise or consent to the entry of judgment in any pending or
threatened action, suit or proceeding in respect of which any indemnified party
is or could have been a party and indemnity was or could have been sought
hereunder by such indemnified party, unless such settlement, compromise or
consent includes: (i) an unconditional release of such indemnified party from
all liability on claims that are the subject matter of such action, suit or
proceeding; and (ii) does not include a statement as to or an admission of
fault, culpability or a failure to act by or on behalf of any indemnified party.

(f) Contribution. If the indemnification provided for in this Section 8 is
unavailable to or insufficient to hold harmless an indemnified party under
Section 8(a) or (b) above in respect of any losses, claims, damages or
liabilities (or actions or proceedings in respect thereof) then each
indemnifying party shall contribute to the aggregate amount paid or payable by
such indemnified party in such proportion as is appropriate to reflect the
relative benefits received by such party on the one hand and the indemnifying
party on the other hand. If, however, the allocation provided by the immediately
preceding sentence is not permitted by applicable law then each indemnifying
party shall contribute to such amount paid or payable by such indemnified party
in such proportion as is appropriate to reflect not only such relative benefits
but also the relative fault of such indemnifying party on the one hand and the
indemnified party on the other in connection with the statements or omissions
which resulted in such losses, claims, damages or liabilities (or actions or
proceedings in respect thereof), as well as any other relevant equitable
considerations. The relative fault shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission or alleged omission to state a material fact relates to
information supplied by the Company or the “control” stockholders on the one
hand or the Placement Agents on the other and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
misstatement, omission, misconduct or breach of duty.

The Company and the Placement Agents agree that it would not be just and
equitable if contributions pursuant to this Section 8(f) were determined by pro
rata allocation or by any other method of allocation which does not take account
of the equitable considerations referred to above in this Section 8(f). The
amount paid or payable by an indemnified party as a result of the losses,
claims, damages or liabilities (or actions or proceedings in respect thereof)
referred to above in this Section 8(f) shall be deemed to include any legal or
other expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim. Notwithstanding the
provisions of this subsection (f): (i) no Placement Agent shall be required to
contribute any amount in excess of the amount of the Placement Agent fees
actually received by such Placement Agent pursuant to this Agreement; and
(ii) no person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Act) shall be entitled to contribution from any person who
was not guilty of such fraudulent

 

13



--------------------------------------------------------------------------------

misrepresentation. The Placement Agents’ obligations under this Section 8(f) to
contribute are several in proportion to their respective placement obligations
and not joint.

(g) Timing of Any Payments of Indemnification. Any losses, claims, damages,
liabilities or expenses for which an indemnified party is entitled to
indemnification or contribution under this Section 8 shall be paid by the
indemnifying party to the indemnified party as such losses, claims, damages,
liabilities or expenses are incurred, but in all cases, no later than forty-five
(45) days of invoice to the indemnifying party.

(h) Survival. The indemnity and contribution agreements contained in this
Section 8 and the representations and warranties set forth in this Agreement
shall remain operative and in full force and effect, regardless of: (i) any
investigation made by or on behalf of any Placement Agents or any person
controlling such Placement Agents, the Company, its directors or officers or any
persons controlling the Company; (ii) acceptance of any Shares and payment
therefor hereunder; and (iii) any termination of this Agreement. A successor to
any Placement Agents, or to the Company, its directors or officers or any person
controlling the Company, shall be entitled to the benefits of the indemnity,
contribution and reimbursement agreements contained in this Section 8.

(i) Acknowledgements of Parties. The parties to this Agreement hereby
acknowledge that they are sophisticated business persons who were represented by
counsel during the negotiations regarding the provisions hereof including,
without limitation, the provisions of this Section 8, and are fully informed
regarding said provisions. They further acknowledge that the provisions of this
Section 8 fairly allocate the risks in light of the ability of the parties to
investigate the Company and its business in order to assure that adequate
disclosure is made in the Registration Statement and the Prospectus Supplement
as required by the Act and the Exchange Act.

Section 9. Placement Agent Representations and Warranties.

Each of the Placement Agents, severally and not jointly, hereby represents to
the Company as of the date hereof, and as of the Closing Date, of each Offering,
that this Agreement has been duly authorized, executed and delivered by, and is
a valid and binding agreement of such Placement Agent, enforceable against it in
accordance with the terms hereof, except as rights to indemnification and
contribution hereunder may be limited by applicable law and except as the
enforcement hereof may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws relating to or affecting the rights and
remedies of creditors or by general equitable principles.

Section 10. Representations and Indemnities to Survive Delivery.

The respective indemnities, agreements, representations, warranties and other
statements of the Company or any person controlling the company, of its
officers, and of the Placement Agents set forth in or made pursuant to this
Agreement will remain in full force and effect, regardless of any investigation
made by or on behalf of the Placement Agents or the Company or any of its or
their partners, officers or directors or any controlling person, as the case may
be, and will survive delivery of and payment for the Shares sold hereunder and
any termination of this Agreement.

 

14



--------------------------------------------------------------------------------

Section 11. Notices.

All communications hereunder shall be in writing and shall be mailed, hand
delivered or telecopied and confirmed to the parties hereto as follows:

If to the Placement Agents:

Roth Capital Partners, LLC

24 Corporate Plaza

Newport Beach, California 92660

Facsimile: (949) 720-5700

Attention: Managing Director

Taglich Brothers, Inc.

The Chrysler Building

405 Lexington Avenue, 51st Floor

New York, New York 10174

Facsimile: (212) 661-6824

Attention: Managing Director

With a copy to

Summit Law Group PLLC

315 Fifth Avenue South

Suite 1000

Seattle, Washington 98104

Facsimile: (206) 676-7001

Attention: Michael J. Erickson

If to the Company:

SCOLR Pharma, Inc.

3625 132nd Avenue SE

Bellevue, Washington 98006

Facsimile: (425) 373-0181

Attention: Chief Executive Officer

With a copy to:

DLA Piper Rudnick Gray Cary US LLP

701 Fifth Avenue, Suite 7000

Seattle, Washington 98104

Facsimile: (206) 839-4801

Attention: W. Michael Hutchings

Any party hereto may change the address for receipt of communications by giving
written notice to the others.

 

15



--------------------------------------------------------------------------------

Section 12. Successors.

This Agreement will inure to the benefit of and be binding upon the parties
hereto, and to the benefit of the employees, officers and directors and
controlling persons referred to in Section 8, and to their respective
successors, and personal representatives, and no other person will have any
right or obligation hereunder.

Section 13. Partial Unenforceability.

The invalidity or unenforceability of any section, paragraph or provision of
this Agreement shall not affect the validity or enforceability of any other
Section, paragraph or provision hereof. If any Section, paragraph or provision
of this Agreement is for any reason determined to be invalid or unenforceable,
there shall be deemed to be made such minor changes (and only such minor
changes) as are necessary to make it valid and enforceable.

Section 14. Governing Law Provisions.

(a) Governing Law. This agreement shall be governed by and construed in
accordance with the internal laws of the state of Washington applicable to
agreements made and to be performed in such state.

(b) Consent to Jurisdiction. Any legal suit, action or proceeding arising out of
or based upon this Agreement or the transactions contemplated hereby (“Related
Proceedings”) may be instituted in the federal courts of the United States of
America located in Orange County, California, or the courts of the State of
California in each case located in Orange County or Los Angeles County
(collectively, the “Specified Courts”), and each party irrevocably submits to
the exclusive jurisdiction (except for proceedings instituted in regard to the
enforcement of a judgment of any such court (a “Related Judgment”), as to which
such jurisdiction is non-exclusive) of such courts in any such suit, action or
proceeding. Service of any process, summons, notice or document by mail to such
party’s address set forth above shall be effective service of process for any
suit, action or other proceeding brought in any such court. The parties
irrevocably and unconditionally waive any objection to the laying of venue of
any suit, action or other proceeding in the Specified Courts and irrevocably and
unconditionally waive and agree not to plead or claim in any such court that any
such suit, action or other proceeding brought in any such court has been brought
in an inconvenient forum.

Section 15. General Provisions.

This Agreement constitutes the entire agreement of the parties to this Agreement
and supersedes all prior written or oral and all contemporaneous oral
agreements, understandings and negotiations with respect to the subject matter
hereof, including, without limitation, that certain Letter Agreement by and
among the parties hereto dated as of March 8, 2006. This Agreement may be
executed in two or more counterparts, each one of which shall be an original,
with the same effect as if the signatures thereto and hereto were upon the same
instrument. This Agreement may not be amended or modified unless in writing by
all of the parties hereto, and no condition herein (express or implied) may be
waived unless waived in writing by each party whom the condition is meant to
benefit. Section headings herein are for the convenience of the parties only and
shall not affect the construction or interpretation of this Agreement.

[The remainder of this page has been intentionally left blank.]

[Signature Page Follows]

 

16



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms.

 

Very truly yours,

SCOLR PHARMA, INC.

a Delaware corporation

By:

 

/s/ Daniel O. Wilds

 

Name:

 

Daniel O. Wilds

 

Title:

 

President and Chief Executive Officer

The foregoing Placement Agency Agreement is hereby confirmed and accepted by the
Placement Agents as of the date first above written.

 

ROTH CAPITAL PARTNERS, LLC

By:

 

/s/ James M. Sterns

Name:

 

James M. Sterns

Title:

 

Managing Director of Roth Capital

TAGLICH BROTHERS, INC.

By:

 

/s/ Robert C. Schroeder

Name:

 

Robert C. Schroeder

Title:

 

Vice President of Taglich Brothers

 

17



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF PLACEMENT AGENT WARRANTS